NUMBER 13-08-00487-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


CITY OF BROWNSVILLE, TEXAS,                                                Appellant,

                                          v.

BROWNSVILLE POLICE OFFICERS' ASSOCIATION,                                   Appellee.


                   On Appeal from the 107th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION

           Before Chief Justice Valdez and Justices Garza and Vela
                     Memorandum Opinion Per Curiam

      Appellant, the City of Brownsville, Texas, perfected an appeal from a judgment

entered by the 107th District Court of Cameron County, Texas, in cause number

2007-06-2918-A. Appellant has filed a motion to withdraw appeal on grounds that the

parties have achieved a settlement in which appellant has satisfied the judgment entered
by the trial court and agreed to withdraw this appeal. Appellant requests that this Court

grant its motion to withdraw appeal and dismiss the appeal.

       The Court, having considered the documents on file and appellant’s motion to

withdraw appeal, is of the opinion that the motion should be granted. See TEX . R. APP. P.

42.1(a). Appellant’s motion to withdraw appeal is GRANTED and the appeal is hereby

DISMISSED. In accordance with the agreement of the parties, costs are taxed against the

party incurring same. See TEX . R. APP. P. 42.1(d). Having dismissed the appeal at

appellant's request, no motion for rehearing will be entertained, and our mandate will issue

forthwith.



                                                 PER CURIAM

Memorandum Opinion delivered
and filed this the 14th day of May, 2009.




                                             2